PER CURIAM.
Defendant Clarence Bill McCord was convicted of aggravated rape, La.R.S. 14:42 (1942) and sentenced as a fourth felony offender under the provisions of La.R.S. 15:529.1 to life imprisonment at hard labor. On appeal, he raises eleven assignments of error for reversal of his conviction and sentence.
The assignments do not present reversible error and are governed by clearly applicable legal principles. The assignments require lengthy factual discussion of interest primarily to the parties, but not involving circumstances likely to recur. We have, therefore, discussed and disposed of them in an appendix attached to this opinion which remains a public record of this Court, but which is not for publication.
*155Accordingly, we affirm the conviction and sentence.
AFFIRMED.